*817Opinion op the Court by
Chief Justice Hobson
Sustaining motion to set aside submission.
Tbe appellant, T. J. Chenault, having died in July, 1912, before submission, the proceeding then abated and the subsequent submission without revivor on September 20, 1912, was irregular and must on motion of appellees be set aside. Deppe v. Immohr’s, 119 Ky., 421, and cases cited. A different rule applies on the death of a party after submission for the judgment then relates back to-the date of submission. What effect the proceedings had herein may have on appellees’ right to rely on matter of abatement after the revivor is had is a question not now presented.
Motion sustained.